PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Adam D. Perler
Application No. 16/998,084
Filed: 20 Aug 2020
For: Ankle Joint Replacement Implant With Bearing Interchangeability
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed February 28, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS). 

The petition is GRANTED.

The instant application is a reissue of Application No. 15/000,952 filed January 19, 2016 which matured into U.S. Patent No. 10,052,209 on August 21, 2018. 

The instant application was filed for the purpose of broadening the claims. The Reissue Declaration indicates “The originally issued claims do not include any independent claim covering the embodiment shown in Figures 24-30 or any method claims. The preliminary amendment filed herewith adds new apparatus claims 18-24 and new method claims 25-26, of which claims 18 and 25 are independent. Because these new independent claims cover the previously unclaimed embodiment of Figures 24-30 and/or a method, the new claims are understood to be broader than each of the original independent claims 1, 10, and 17.”

A review of Application No. 15/000,952 as filed reveals that a claim of domestic benefit to Application No. 62/105,023 was included in the ADS submitted on filing. The benefit claim to Application No. 62/105,023, however, was not included in the ADS filed August 20, 2020 with the subject reissue application. As such, the showing of record is that the submission of the domestic benefit claim was delayed only in the reissue application and not in the underlying application for which reissue is sought.



A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 119(e) is accepted as being unintentionally delayed.

Receipt is acknowledged of the corrected ADS, petition fee, and a proper statement of unintentional delay, filed February 28, 2022.

The instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a). Accordingly, having found that the instant petition for acceptance of an unintentionally delayed claim for benefit of priority under 35 U.S.C. § 119 to the prior-filed provisional applications satisfies the conditions of 37 CFR 1.78(c) the petition is granted.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed application, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.
This application is being forwarded to Technology Center Art Unit 3993 for consideration, in due course, by the examiner of the claim under 35 U.S.C. 119(e) of the prior-filed provisional applications and for further processing of the application. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl: Corrected Filing Receipt